UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
VOICE TELE SERVICES INC.,                                      :
                                             Plaintiff,        :
                                                               :
                  v.                                           :       COMPLAINT
                                                               :
SMS CONSORTIUM, LLC,                                           :
                                                               :   JURY TRIAL DEMANDED
                                             Defendant.        :
--------------------------------------------------------------X

        Plaintiff Voice Tele Services Inc. (“VTS” or “Plaintiff”) files this Complaint against

Defendant SMS Consortium, LLC (“SMS” or “Defendant”) as follows:

                                       NATURE OF THE ACTION

        1.       VTS files this action because SMS failed to pay an invoice with a net balance of

$300,281.83 for telecommunication services VTS rendered to SMS pursuant to the parties’

agreement. The agreement also provides that late payments are assessed a late charge of 1.5%

per month or the maximum amount permitted by law, whichever is greater, meaning at a

minimum, SMS is accruing interest at the daily rate of $148.10 on its outstanding net balance.

As required by the terms of the agreement, SMS has not timely disputed any of the charges

within seven days from the date of invoice, and therefore accepts the amount due on the invoice.

Accordingly, VTS seeks judgment on its breach of contract and account stated claims against

SMS.

                                     JURISDICTION AND VENUE

        2.       This Court has diversity jurisdiction over this action pursuant to 28 U.S.C. §

1332(a) because the matter in controversy exceeds the sum of $75,000, exclusive of interest and

costs, and is between Plaintiff, a citizen of Pennsylvania, and Defendant, a citizen of New York.
       3.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because: a)

Defendant resides in this judicial district, b) a substantial part of the events or omissions giving

rise to the claim occurred in this judicial district, and c) and pursuant to agreement, the parties

consented to jurisdiction of the federal or state courts located in New York, New York.

                                             PARTIES

       4.      Plaintiff VTS is a Pennsylvania corporation with offices located at 1608 Walnut

Street., 12th Floor, Philadelphia, Pennsylvania.

       5.      Defendant SMS is a Pennsylvania limited liability company with offices located

at 1303 53rd Street, Suite 103, Brooklyn, New York 11219.

                                               FACTS

       6.      On November 2, 2018, VTS and SMS entered into a Reciprocal Carrier Services

Agreement (“Agreement”), whereby VTS agreed to provide telecommunication services to SMS.

(The Agreement is annexed hereto as Exhibit 1.)

       7.      Pursuant to the Agreement, VTS provided telecommunication services to SMS.

       8.      Paragraph 6 of the Agreement provides that Services will be billed every fourteen

days and payment for services will be due fourteen days from the receipt of the invoice.

       9.      VTS issued an invoice to SMS.

       10.     Invoice No. 323, dated January 31, 2019, was for a net balance of $300,281.83

for which full payment was due on February 16, 2019.

       11.     To date, SMS has made no payments for services rendered and invoiced on

Invoice No. 323.

       12.     Pursuant to paragraph 8 of the Agreement, SMS can dispute charges no later than

seven days from the date of invoice.



                                                   2
       13.        SMS did not dispute any of the charges on Invoice No. 323 within seven days

from the date of invoice.

       14.        Since the invoice due date has passed, VTS demanded payment several times, and

SMS has not remitted any payments for the invoice.

       15.        To date, the total outstanding net balance for the invoice owed by SMS is

$300,281.83.

       16.        Pursuant to paragraph 6 of the Agreement, late payments are assessed a late

charge of 1.5% per month or the maximum amount permitted by law (which is federal law and

New York state law, pursuant to paragraph 22 of the Agreement), whichever is greater.

       17.        Therefore, pursuant to the Agreement, the total amount owed by SMS to VTS, at

a minimum, is increasing on a monthly basis at a daily rate of $148.10.

                                    FIRST CAUSE OF ACTION

                                          Breach of Contract

       18.        Plaintiff realleges paragraphs 1-17.

       19.        VTS and SMS are parties to the Agreement.

       20.        SMS agreed to be bound by the Agreement and is subject to the terms and

conditions thereof.

       21.        SMS breached the Agreement, inter alia, by:

             a.   failing to pay the outstanding three invoices within seven days of the invoice

                  date; and

             b. failing to pay the late charge of 1.5% per month or the maximum amount

                  permitted by law (which is federal law and New York state law, pursuant to

                  paragraph 22 of the Agreement), whichever is greater.



                                                   3
       22.       Plaintiff was proximately and actually damaged by these breaches of contract for

an amount no less than $300,281.83, with monthly late charges accruing in the amount of 1.5%

or the maximum amount permitted by law (which is federal law and New York state law,

pursuant to paragraph 22 of the Agreement), whichever is greater.

       23.       Plaintiff demands judgment on its breach of contract claim against SMS.

                                   SECOND CAUSE OF ACTION

                                           Account Stated

       24.       Plaintiff realleges paragraphs 1-23.

       25.       Plaintiff presented an account to SMS in the form of Invoice No. 323.

       26.       The account was accepted because SMS failed to raise a timely objection to the

amount due.

       27.       Pursuant to the Agreement, SMS promised to pay the amount stated on the

account.

       28.       SMS did not pay the amount stated on the accounts.

       29.       As a result, Plaintiff was proximately and actually damaged by this account stated

for an amount no less than $300,281.83, with monthly late charges accruing in the amount of

1.5% or the maximum amount permitted by law (which is federal law and New York state law,

pursuant to paragraph 22 of the Agreement), whichever is greater.

       30.       Plaintiff demands judgment on its account stated claim against SMS.

       WHEREFORE, Plaintiff demands the following relief by judgment:

       A. All relief demanded in Counts I and II of this Complaint;

       B. All costs and expenses including without limitation, attorneys’ fees incurred by

             Plaintiff in this action;



                                                  4
      C. Pre-and post-judgment interest at the maximum legal rate; and

      D. Such other and further relief as this Court deems just and proper.

Dated: Chamblee, Georgia
       June 5, 2019

                                    STILLMAN WELCH, LLC

                                    By: /s/ Shira Rosenfeld Grossman
                                        Shira Rosenfeld Grossman (SG 5392)
                                        T. Brandon Welch (pro hac vice motion to be filed)
                                        3453 Pierce Drive, Suite 150
                                        Chamblee, Georgia 30341
                                        Telephone: (404) 895-9040
                                        Facsimile: (404) 907-1819

                                    Attorneys for Plaintiff Voice Tele Services Inc.




                                              5
